Case 18-55697-lrc   Doc 374   Filed 05/18/21 Entered 05/19/21 11:06:30        Desc Main
                              Document     Page 1 of 2




       UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT




       CASSANDRA JOHNSON-LANDRY
       DEBTOR                                        BRC 18-55697 RC




       OBJECTION TO CLAIM NUMBER 16 EASTSIDE HOSPITAL

       CASSANDRA JOHNSON-LANDRY, Debtor OBJECTS to submitted claim
       EMORY EASTS1DE. CLAIM NUMBER 16 is a Medical Claim and should be discharged.
       This claim was also paid in fill. Debtor will locate proof of payment.




       1   DayofM4 2021


       CASSANDRA       HNSO       NDRY, PRO-SE
Case 18-55697-lrc   Doc 374   Filed 05/18/21 Entered 05/19/21 11:06:30        Desc Main
                              Document     Page 2 of 2




       UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT

                          CERTIFICATE OF SERVICE


       I, CASSANDRA JOHNSON-LANDRY, Debtor currently submit Certificate of Service
       Regarding OBJECTION 'FO CLAIM NUMBER16 EMORY EASTSIDE
       MEDICAL. the 18th day of May 2021. Debtor is over the age of 18 years. COS and
       Objection will be mailed by the USPS to:

       Nashville Health Information Management Service Ce     (11"C)
       PO Box 290429
       Nashville, IN 372/9-0429


       S. GREGORY HAYS, CHAPTER 7 TRUSTEE
       2964 PEACHTREE ROAD, SUITE 555
       ATLANTA, GEORGIA 30305

       FIERBERT I3ROADFOOT, ESQ
       2964 PEACHTREE ROAD, SUITE 555
       ATLANTA, GEORGIA 30505




                                       Y, PRO SE
